Title: From George Washington to United States Senate, 31 January 1797
From: Washington, George
To: United States Senate


                        
                            Gentlemen of the Senate, 
                            United States 31st January 1797.
                        
                        I nominate David Russell of the State of Vermont to be Inspector of South Hero
                            in the District of Vermont.
                        
                            Go: Washington
                            
                    